



COURT OF APPEAL FOR ONTARIO

CITATION: Karaoglu (Re) 2015 ONCA 82

DATE: 20150204

DOCKET: C59190

Rouleau, van Rensburg and Pardu JJ.A.

In
    the Matter of the Bankruptcy of Mehmet Fatih Karaoglu

of the
    Town of Fergus, in the County of Wellington

in the
    Province of Ontario

(Restaurant Owner)

BETWEEN

Aresh Taranom

Unsecured Creditor
    (Appellant)

and

Mehmet Fatih Karaoglu

Bankrupt
    (Respondent)

Brian R. Kelly, for the appellant

Dennis Crawford, for the respondent

Heard: February 3, 2015

On appeal from the judgment of Justice Helen A. Rady of
    the Superior Court of Justice, dated July 29, 2014.

APPEAL BOOK ENDORSEMENT

[1]

The parties take the position that leave to appeal is not required under
    s. 193 of the
Bankruptcy and Insolvency Act
. In our view, that
    issue is not entirely clear. The parties, however, advise that the bankrupts
    discharge hearing is scheduled for next week. There is as a result urgency in
    disposing of this matter.

[2]

Assuming without deciding that leave is not required, we see no merit in
    the appeal. The appellant argues that the appeal judge erred in finding that
    the Deputy Registrar had considered whether equitable grounds to lift the stay
    existed under s. 69.4 of the
Bankruptcy and Insolvency Act
. We do not
    give effect to this ground of appeal. In our view, the Deputy Registrar
    considered the equities of the case and, at para. 20 of the appeal judges
    reasons, she correctly noted that the Deputy Registrar had applied the correct
    test. We see no basis to interfere with her decision to dismiss the appeal. For
    these reasons, the appeal to this court is dismissed. Costs to the respondent
    fixed at $2,700, inclusive of disbursements and applicable taxes.


